Crew III, J. (dissenting).
We respectfully dissent. On the
evening of May 11, 1988 Timothy Graven was driving to his home followed by a black Fiero sports car occupied by two white males. When Graven pulled into his driveway, the Fiero stopped behind his car and the two men jumped out and ran to Graven’s car. One of the men stuck a handgun through the car window and ordered Graven to open his car door, whereupon the men began to beat Graven. The beating continued for a few minutes and the assailants then got back into their car and drove off. Graven ran to his house and called the police. He reported the assault and gave a description of the car and his assailants. The information was transmitted by radio and within a minute Officer William Buchanan noticed a car fitting the description and occupied by two white males. Buchanan stopped the car and ordered the occupants from the vehicle. At about that time Officer Thomas Connors appeared at the scene and a further radio transmission alerted the officers that a handgun had been involved in the assault. Buchanan looked into the car and observed an empty holster, in plain view, on the passenger seat. As a result, Connors reached into the car and opened the vehicle’s center console where he recovered an automatic pistol. Shortly thereafter, Officer George Barlow arrived with the victim who identified defendant and James R. Wells as the perpetrators of the assault. Defendant and Wells were thereupon arrested and taken to police headquarters.
Clearly the radio transmission together with the observations made by Buchanan justified the forcible stop and questioning of the occupants of the car (see, People v Pena, 155 AD2d 310). Furthermore, the additional information that a handgun was involved in the assault and the observation of an empty holster in plain view on the passenger seat provided the officers with probable cause to believe that the vehicle contained contraband, i.e., a handgun. It is well established that, pursuant to the automobile exception, where there is probable cause to justify the search of a lawfully stopped automobile, each and every part of that vehicle including the center console may be searched (see, United States v Ross, 456 US 798; People v Langen, 60 NY2d 170, cert denied 465 US 1028). The case of People v Torres (74 NY2d 224), relied upon by the majority, is distinguishable from this case. In Torres there was reasonable suspicion to forcibly stop and question the defendant, but there was no probable cause to believe that his vehicle contained contraband, as there was in the case at bar. Therefore, we would affirm the judgment of conviction.
*760Weiss, J., concurs. Ordered that the judgment is reversed, on the law, and matter remitted to the County Court of Broome County for a new trial.